EXHIBIT 10.1

 

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

 

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as
of December 13, 2004, by and among The Wet Seal, Inc., a Delaware corporation,
with headquarters located at 26972 Burbank, Foothill Ranch, California 92610
(the ”Company”), and the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. The Company and certain Buyers (the “Original Buyers”) entered into that
certain Securities Purchase Agreement (the “Original Agreement”) dated as of
November 9, 2004 (the “Original Date”).

 

B. The Company and each Original Buyer desires to amend and restate the terms of
the Original Purchase Agreement to reflect the modifications to the terms of
thereof. Now, therefore, the Original Agreement is amended and restated in its
entirety as follows.

 

C. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.

 

D. The Company has authorized a new series of convertible notes of the Company,
in substantially the form attached hereto as Exhibit A (as amended or modified
from time to time, the “Notes”), which Notes shall be convertible into the
Company’s Class A Common Stock, $0.10 par value per share (the ”Class A Common
Stock”), in accordance with the terms of such Notes, and shall be issued
pursuant to the provisions of an indenture, dated as of the Closing Date, by and
between the Company and an indenture trustee reasonably acceptable to the
Majority Buyers (as defined below), as trustee (the “Indenture”).

 

E. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate principal amount of
Notes set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers (which aggregate principal amount for all Buyers shall be Fifty-Six
Million Dollars ($56,000,000)) (the shares of Class A Common Stock into which
the Notes are convertible, collectively, the “Conversion Shares”) and (ii) (A)
Series B Warrants, in substantially the form attached hereto as Exhibit B-2 (the
“Series B Warrants”), to acquire up to that number of shares of Class A Common
Stock set forth opposite such Buyer’s name in column (3) of the Schedule of
Warrants attached hereto, (B) Series C Warrants, in substantially the form
attached hereto as Exhibit B-3 (the “Series C Warrants”), to acquire up to that
number of shares of Class A Common Stock set forth opposite such Buyer’s name in
column (4) of the Schedule of Warrants attached hereto, and (C) Series D
Warrants, in substantially the form attached hereto as Exhibit B-4 (the “Series
D Warrants”), to acquire up to that number of shares of Class A Common Stock set
forth opposite such Buyer’s name in column (5) of the Schedule of Warrants
attached hereto (the Series B Warrants, the Series C Warrants and the Series D
Warrants are collectively referred to herein as the “Additional Warrants”) (as
exercised, collectively, the ”Additional Warrant Shares”).



--------------------------------------------------------------------------------

F. On the Original Date, the Original Buyers received Series A Warrants, in
substantially the form attached to the Original Agreement as Exhibit C-1 (the
“Original Series A Warrants”). On the date hereof, each Original Buyer will
deliver its Original Series A Warrants to the Company for cancellation and each
Buyer will receive Series A Warrants, in substantially the form attached hereto
as Exhibit B-1 (collectively, the “Series A Warrants” and together with the
Additional Warrants, the “Warrants”) to acquire up to that number of additional
shares of Class A Common Stock set forth opposite such Buyer’s name in column
(2) of the Schedule of Warrants (as exercised, the “Series A Warrant Shares” and
together with the Additional Warrant Shares, the “Warrant Shares”).

 

G. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering an Amended and Restated Registration
Rights Agreement, substantially in the form attached hereto as Exhibit C (as
amended or modified from time to time in accordance with its terms, the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Notes, the Warrants, the
Conversion Shares and the Warrant Shares under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

H. On the Original Date, the Company and certain of its subsidiaries entered
into temporary financing arrangements with certain of the Original Buyers, as
secured lenders, and as more fully set forth in a credit agreement by and among
the Company, The Wet Seal Catalog, Inc., and The Wet Seal Retail, Inc., as
borrowers (collectively, the “Bridge Borrowers”), and Wet Seal GC, Inc., as
guarantor (together with the Bridge Borrowers, the “Bridge Loan Parties”),
S.A.C. Capital Associates, LLC, as administrative agent and collateral agent (in
such capacity the “Bridge Agent”), and certain of the Original Buyers, as
lenders, and certain other security and ancillary documents related thereto, and
an intercreditor and lien subordination agreement by and among the Bridge Agent,
Fleet Retail Group, Inc., as administrative agent and collateral agent (the
“Senior Agent”) for certain lenders (the “Senior Lenders”), and the Bridge Loan
Parties (the “Bridge Facility”), pursuant to which, subject to the satisfaction
of certain borrowing conditions, the Original Buyers made available to the
Bridge Borrowers a $10 million secured term loan (the “Bridge Amount”). On the
date hereof certain of the Original Buyers and the June 2004 Participants (as
defined below) have entered into an assignment agreement, whereby $2.5 million
of the Bridge Amount of such Original Buyers shall be assigned to the June 2004
Participants, as secured lenders under the Bridge Facility. The documents
entered into in connection with the Bridge Facility are referred to herein as
the “Bridge Facility Documents”. In connection with this Agreement and the
related documents, the Company has obtained the requisite consents from the
Senior Lenders.

 

I. The Notes, the Conversion Shares, the Warrants and the Warrant Shares
collectively are referred to herein as the “Securities”.

 

J. The Notes will be secured by a second lien on substantially all of the
personal property assets of the Bridge Loan Parties. The Notes and the liens
securing such Notes will be fully subordinated to the debt and liens in favor of
the Senior Agent and the Senior Lenders

 

- 2 -



--------------------------------------------------------------------------------

pursuant to an Amended and Restated Subordination Agreement, to be dated as of
the Closing Date, among the Senior Lenders, the Buyers, the Trustee and the
Company and certain other security and ancillary documents related thereto
(collectively, the “Security Agreements”).

 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 

1. PURCHASE AND SALE OF NOTES AND WARRANTS.

 

(a) Purchase of Notes and Warrants.

 

(i) Series A Warrants. On the Original Date, the Company issued to the Original
Buyers the Original Series A Warrants. Concurrently with the execution of this
Agreement, each Original Buyer will deliver to the Company its Original Series A
Warrant for cancellation and the Company will simultaneously issue to each Buyer
one or more Series A Warrants to acquire up to that number of Series A Warrant
Shares as is set forth opposite such Buyer’s name in column (2) on the Schedule
of Warrants.

 

(ii) Notes and Additional Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 6 and 7 below, the Company shall issue and
sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), (A) one or
more Notes issued pursuant to the Indenture with an aggregate principal amount
as is set forth opposite such Buyer’s name in column (3) on the Schedule of
Buyers, (B) one or more Series B Warrants to acquire up to that number of
Warrant Shares as is set forth opposite such Buyer’s name in column (3) on the
Schedule of Warrants, (C) one or more Series C Warrants to acquire up to that
number of Warrant Shares as is set forth opposite such Buyer’s name in column
(4) on the Schedule of Warrants and (D) one or more Series D Warrants to acquire
up to that number of Warrant Shares as is set forth opposite such Buyer’s name
in column (5) on the Schedule of Warrants. At no time shall the aggregate
principal amount of the Notes (which are referred to as the Securities as
defined in the Indenture) purchased pursuant to this Agreement exceed
$56,000,000 without the written consent of the Senior Lenders.

 

(iii) Closing. The date and time (the “Closing Date”) of the consummation of the
transactions contemplated by Section 1(a)(ii) above (the “Closing”) shall be
five (5) Business Days after notification of satisfaction (or waiver) of the
conditions to the Closing set forth in Sections 6 and 7 below (or such other
date as is mutually agreed to by the Company and holders of at least a majority
of the principal amount of the Notes issued and, prior to the Closing, issuable
hereunder (the “Majority Buyers”)) at the offices of Schulte Roth & Zabel LLP,
919 Third Avenue, New York, New York 10022. For purposes of this Agreement,
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

 

(iv) Purchase Price.

 

(1) The aggregate purchase price for the Notes and the Warrants to be purchased
by each Buyer at the Closing (the “Purchase Price”) shall be the amount set
forth opposite such Buyer’s name in column (5) of the Schedule of Buyers less
(A) such Buyer’s pro rata share of any outstanding Bridge Amount (including any

 

- 3 -



--------------------------------------------------------------------------------

outstanding principal, accrued and unpaid interest, fees, late charges and other
amounts due in respect thereof) and (B) in the case of S.A.C. Capital
Associates, LLC (“SAC”) (a Buyer), a withholding amount with respect to certain
expenses in accordance with Section 4(g)(ii).

 

(2) The Buyers and the Company agree that the Notes and the Warrants constitute
an “investment unit” for purposes of Section 1273(c)(2) of the Internal Revenue
Code of 1986, as amended (the “Code”). Not later than two days before the
Closing Date, the Majority Buyers shall notify the Company of their
determination of the allocation of the issue price of such investment unit
between the Notes and the Warrants in accordance with Section 1273(c)(2) of the
Code and Treasury Regulation Section 1.1273-2(h), and neither the Buyers nor the
Company shall take any position inconsistent with such allocation in any tax
return or in any judicial or administrative proceeding in respect of taxes.

 

(b) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Notes and the Warrants to be issued and sold to
such Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions and (ii) the Company
shall deliver or cause to be delivered to each Buyer (A) the Notes (for the
account of such Buyer as such Buyer shall instruct) which such Buyer is then
purchasing and (B) the Warrants such Buyer is purchasing, in each case duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.

 

2. BUYERS’ REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself that:

 

(a) No Sale or Distribution. Such Buyer is acquiring the Notes and the Warrants,
and upon conversion of the Notes and exercise of the Warrants, will acquire the
Conversion Shares issuable upon conversion of the Notes and the Warrant Shares
issuable upon exercise of the Warrants, as the case may be, for its own account,
not as nominee or agent, and not with a view towards, or for resale in
connection with, the sale or distribution thereof, except pursuant to sales
registered or exempted under the 1933 Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Buyer is acquiring the
Securities hereunder in the ordinary course of its business. Such Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Securities. For the purpose of this Agreement,
“Person” shall mean any individual, corporation, partnership (general or
limited), limited liability company, firm, joint venture, association,
joint-stock company, trust, estate, unincorporated organization or government or
any department or agency thereof.

 

(b) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

- 4 -



--------------------------------------------------------------------------------

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) offered for sale,
sold, assigned or transferred to an affiliate of such Buyer, (B) subsequently
registered thereunder, (C) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (D) such Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
1933 Act, as amended, (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the 1933 Act) may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.

 

(g) Legends. Such Buyer understands that, until such time as the resale of the
Securities have been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, the certificates or other instruments
representing the Securities, except as set forth

 

- 5 -



--------------------------------------------------------------------------------

below, shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such instruments):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, in a generally acceptable form, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the applicable requirements of the 1933 Act, or (iii) such holder provides
the Company with reasonable assurance that the Securities can be sold, assigned
or transferred pursuant to Rule 144 or Rule 144A.

 

(h) Validity; Enforcement. This Agreement, the Registration Rights Agreement and
the Bridge Facility Documents to which such Buyer is a party have been duly and
validly authorized, executed and delivered on behalf of such Buyer and shall
constitute the legal, valid and binding obligations of such Buyer enforceable
against such Buyer in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement, the Registration Rights Agreement and the Bridge Facility Documents
to which such Buyer is a party and the consummation by such Buyer of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of such Buyer or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment,

 

- 6 -



--------------------------------------------------------------------------------

acceleration or cancellation of, any agreement, indenture or instrument to which
such Buyer is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Buyer, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Buyer to perform its obligations
hereunder.

 

(j) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that:

 

(a) Organization and Qualification.

 

(i) The Company and its “Subsidiaries” (which for purposes of this Agreement
means any entity in which the Company, directly or indirectly, owns outstanding
capital stock or holds an equity or similar interest representing the
outstanding equity or similar interest of such entity) are entities duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted. Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
The Company has no Subsidiaries except as set forth on Schedule 3(a). Schedule
3(a) sets forth the nature and percentage ownership of the Company in each
Subsidiary. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on the business, properties, assets, operations, results
of operations or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole, or on the transactions contemplated hereby and
in the Transaction Documents (as defined below) or by the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the Company to perform its obligations under the
Transaction Documents.

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
the Notes, the Warrants, the Registration Rights Agreement, the documents
relating to the Bridge Facility, the Security Documents, the Indenture, the
Warrant Agreement (as defined in Section 4(a)(ii)), the Irrevocable Transfer
Agent Instructions (as defined in Section 5(b)) and any other certificate,
instrument or document contemplated hereby or thereby (collectively, the
“Transaction Documents”) and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Notes and the Warrants, the reservation for issuance and the issuance of the
Conversion Shares issuable upon conversion of the Notes and the reservation for
issuance and issuance of Warrant Shares issuable upon exercise of the Warrants
have been duly authorized by

 

- 7 -



--------------------------------------------------------------------------------

the Company’s Board of Directors and, other than the filings specified in
Section 3(e) and the Stockholder Approval (as defined in Section 4(p)), no
further filing, consent, or authorization is required by the Company, its Board
of Directors or its stockholders. This Agreement and the other Transaction
Documents dated on or prior to the date hereof have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. Any other Transaction
Documents dated after the date herewith upon execution shall have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(c) Issuance of Securities. The issuance of the Notes and the Warrants and,
subject to Stockholder Approval, the issuance of the Conversion Shares and
Warrant Shares are duly authorized and are free from all taxes, liens and
charges with respect to the issue thereof. As of the Closing, a number of shares
of Class A Common Stock shall have been duly authorized and reserved for
issuance which equals or exceeds 130% of the aggregate of the maximum number of
shares of Class A Common Stock: (i) issuable upon conversion of the Notes
pursuant to Section 3 of the Notes as of the trading day immediately preceding
the Closing Date and (ii) issuable upon exercise of the Warrants as of the
trading day immediately preceding the Closing Date. Upon issuance or conversion
in accordance with the Notes or exercise in accordance with the Warrants, as the
case may be, the Conversion Shares and the Warrant Shares, respectively, will be
validly issued, fully paid and nonassessable and free from all preemptive or
similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Class A Common
Stock. Assuming the accuracy of each of the representations and warranties set
forth in Section 2 of this Agreement, the offer and issuance by the Company of
the Notes and Warrants is exempt from registration under the 1933 Act.

 

(d) No Conflicts. Subject, as applicable, to obtaining the Stockholder Approval,
the execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
thereby (including, without limitation, the issuance of the Notes and the
Warrants, and reservation for issuance and issuance of the Conversion Shares and
the Warrant Shares, without regard to the limitation on issuance thereof) will
not (i) result in a violation of any certificate of incorporation, certificate
of formation, any certificate of designations or other constituent documents of
the Company or any of is Subsidiaries, any capital stock of the Company or any
of its Subsidiaries or bylaws of the Company or any of its Subsidiaries or (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of the Nasdaq National Market (the “Principal
Market”)) applicable to the Company or any of its Subsidiaries or by which any

 

- 8 -



--------------------------------------------------------------------------------

property or asset of the Company or any of its Subsidiaries is bound or
affected, except in the case of (ii) and (iii) to the extent that such
violation, conflict, default or right would not have a Material Adverse Effect.

 

(e) Consents. Except as set forth in Schedule 3(e), the Company is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms thereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall have been obtained or
effected on or prior to the Closing Date, and the Company and its Subsidiaries
are unaware of any facts or circumstances which might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence. The Company is not in violation of the listing
requirements of the Principal Market and has no knowledge of any facts which
would reasonably lead to delisting or suspension of the Class A Common Stock in
the foreseeable future.

 

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting individually and solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that no Buyer is (i) an
officer or director of the Company, (ii) an “affiliate” of the Company (as
defined in Rule 144) or (iii) to the knowledge of the Company, a “beneficial
owner” of more than 10% of the shares of Class A Common Stock (as defined for
purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

 

(g) No General Solicitation; Agent’s Fees. Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for Persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby. Except for Rothschild, Inc. and the other
agents and advisors whose compensation is set forth on Schedule 3(g) hereto, the
Company has not engaged any investment advisor, placement agent or other agent
in connection with the sale of the Securities.

 

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of

 

- 9 -



--------------------------------------------------------------------------------

the Securities to be integrated with prior offerings by the Company for purposes
of the 1933 Act or, assuming the receipt of the Stockholder Approval, any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would require registration of any of the Securities under the 1933 Act or cause
the offering of the Securities to be integrated with other offerings.

 

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Notes and the Warrant Shares
issuable upon exercise of the Warrants may increase in certain circumstances.
The Company further acknowledges that its obligation to issue Conversion Shares
upon conversion of the Notes in accordance with this Agreement and the Notes and
its obligation to issue the Warrant Shares upon exercise of the Warrants in
accordance with this Agreement, the Warrants and the Warrant Agreement is, in
each case, absolute and unconditional regardless of the dilutive effect that
such issuance may have on the ownership interests of other stockholders of the
Company.

 

(j) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the jurisdiction of its formation which is or could become applicable to any
Buyer as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. Except as set forth on Schedule 3(j)(a), the
Company has not adopted a stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Class A Common Stock or a
change in control of the Company (each a “Rights Plan”). The Board of Directors
of the Company has, prior to the execution of this Agreement, adopted a
resolution exempting the issuance of the Securities from any Rights Plan of the
Company and from any control share acquisition statute applicable to the
Company, which is attached hereto as Schedule 3(j)(b).

 

(k) SEC Documents; Financial Statements. During the two (2) years prior to the
Original Date and the date hereof, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the Original Date and the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of the SEC Documents not
available on the EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, or as of the date of the last amendment thereof, if amended after filing,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial

 

- 10 -



--------------------------------------------------------------------------------

statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

(l) Absence of Certain Changes. Other than as set forth in the SEC Documents,
since the date of the Company’s most recent SEC Documents prior to the Original
Date, there has been no material adverse change and no material adverse
development, which constitutes a Material Adverse Effect as defined in Section
8(e) of this Agreement. Since January 31, 2004, the Company has not (i) declared
or paid any dividends, (ii) sold any assets, individually or in the aggregate,
in excess of $100,000 outside of the ordinary course of business or (iii) had
capital expenditures, individually or in the aggregate, in excess of $100,000
outside of the ordinary course of business. The Company has not taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company and its Subsidiaries,
individually and on a consolidated basis, are not as of the Original Date or the
date hereof, and after giving effect to the transactions contemplated hereby to
occur at the Closing, will not be Insolvent. For purposes of this Section 3(l),
“Insolvent” means, with respect to any Person, (i) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s total Indebtedness (as defined in Section 3(s)) (other than any future
lease liabilities as such exist on the Original Date), (ii) the Person is unable
to pay its debts and liabilities (other than any future lease liabilities as
such exist on the Original Date), subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, (iii) such Person intends to
incur or believes that it will incur debts (other than any future lease
liabilities as such exist on the Original Date) that would be beyond its ability
to pay as such debts mature or (iv) such Person has unreasonably small capital
with which to conduct the business in which it is engaged as such business is
now conducted and is proposed to be conducted.

 

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company or its Subsidiaries or their
respective business, properties, prospects operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Class A Common Stock and
which has not been publicly announced.

 

(n) Conduct of Business; Regulatory Permits. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation or Bylaws or their organizational charter or certificate of
incorporation or bylaws, respectively. Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order

 

- 11 -



--------------------------------------------------------------------------------

or any statute, ordinance, rule or regulation applicable to the Company or its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except for possible
violations which would not, individually or in the aggregate, have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company is
not in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances which would
reasonably lead to delisting or suspension of the Class A Common Stock by the
Principal Market in the foreseeable future. Since January 31, 2004, (i) the
Class A Common Stock has been designated for quotation on the Principal Market,
(ii) trading in the Class A Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Class A Common Stock from the Principal Market. The Company
and its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, as presently operated, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

 

(o) Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

(p) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that were effective as of the
Original Date or are effective as of the date hereof, and any and all applicable
rules and regulations promulgated by the SEC thereunder that were effective as
of the Original Date or are effective as of the date hereof, except where such
noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.

 

(q) Transactions With Affiliates. Except as set forth in the SEC Documents filed
at least ten days prior to the Original Date and the date hereof and other than
options disclosed on Schedule 3(r), none of the officers, directors or employees
of the Company was as of the Original Date or is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.

 

- 12 -



--------------------------------------------------------------------------------

(r) Equity Capitalization. As of the Original Date and the date hereof, the
authorized capital stock of the Company consisted and consists, respectively, of
(i) 60,000,000 shares of Class A Common Stock, of which as of the Original Date
and the date hereof, 34,660,657 are issued and outstanding and 4,817,619 shares
are reserved for issuance pursuant to the Company’s stock option and purchase
plans, (ii) 10,000,000 shares of Class B Common Stock, $0.10 par value (the
“Class B Common Stock”), of which as of the Original Date and the date hereof,
1,500,000 are issued and outstanding and (iii) 2,000,000 shares of preferred
stock, $.01 par value per share, of which as of the Original Date and the date
hereof none of which is issued and outstanding or reserved for issuance. All of
such outstanding shares have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Except as disclosed in Schedule 3(r): (i) none
of the Company’s share capital is subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) other than the Original Series A Warrants and warrants to purchase
an aggregate of 2,109,275 shares of Class A Common Stock issued in connection
with that Securities Purchase Agreement (the “June 2004 Purchase Agreement”),
dated as of June 29, 2004, by and among the Company and the purchasers signatory
thereto (such purchasers, the “June 2004 Participants”), there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional share capital of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness (as defined in Section 3(s)) of
the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company; (v) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except the
Registration Rights Agreement); (vi) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect. The Company has
furnished to the Buyer true, correct and complete copies of the Company’s
Restated Certificate of Incorporation, as amended and as in effect on the
Original Date and the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as amended and as in effect on the Original Date and the date
hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Class A Common Stock and the material
rights of the holders thereof in respect thereto.

 

- 13 -



--------------------------------------------------------------------------------

(s) Indebtedness and Other Contracts. Except as disclosed in Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would result in a Material
Adverse Effect, (iii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Schedule 3(s) provides a detailed description of the material
terms of any such outstanding Indebtedness. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; and (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

(t) Absence of Litigation. Except as set forth in Schedule 3(t), there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against the
Company, the Class A Common Stock or any of the Company’s Subsidiaries or any of
the Company’s or the Company’s Subsidiaries’ officers or directors. Schedule
3(t) sets forth the details of any such litigation.

 

- 14 -



--------------------------------------------------------------------------------

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

(v) Employee Relations. (i) Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
Except as set forth on Schedule 3(v), the Company and its Subsidiaries believe
that their relations with their employees are good. Except as set forth on
Schedule 3(v), no executive officer of the Company (as defined in Rule 501(f) of
the 1933 Act) has notified the Company that such officer intends to leave the
Company or otherwise terminate such officer’s employment with the Company. No
executive officer of the Company, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

(w) Title. Except as set forth on Schedule 3(w), the Company and its
Subsidiaries have good and marketable title to all real property and good and
marketable title to all personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
liens, encumbrances and material defects except such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(x) Intellectual Property Rights. Except as set forth on Schedule 3(x), the
Company and its Subsidiaries own or possess adequate rights or licenses to use
(A) patents (and any renewals and extensions thereof), patent rights (and any
applications therefor), rights of priority and other rights in inventions; (B)
trademarks, service marks, trade names and trade dress, and all registrations
and applications therefor and all legal and common-law equivalents of any of the
foregoing; (C) copyrights and rights in mask works (and any applications or

 

- 15 -



--------------------------------------------------------------------------------

registrations for the foregoing, and all renewals and extensions thereof),
common-law copyrights and rights of authorship including all rights to exploit
any of the foregoing in any media and by any manner and means now known or
hereafter devised; (D) industrial design rights, and all registrations and
applications therefor; (E) rights in data, collections of data and databases,
and all legal or common-law equivalents thereof; (F) rights in domain names and
domain name reservations; (G) rights in trade secrets, proprietary information
and know-how (collectively, “Intellectual Property Rights”), collectively with
all licenses and other agreements providing the Company or its Subsidiaries the
Intellectual Property Rights material to the operation of their businesses as
now conducted and as described in the SEC Documents. Except as set forth on
Schedule 3(x), none of the Company or any of its Subsidiaries has knowledge that
any of them has infringed on any of the Intellectual Property Rights of any
Person and none of the Company or any of its Subsidiaries is infringing on any
of the Intellectual Property Rights of any Person. Except as set forth on
Schedule 3(x), there is no action, suit, hearing, claim, notice of violation,
arbitration or other proceeding, hearing or investigation that is pending, or to
the Company’s knowledge, is threatened against, the Company regarding the
infringement of any of the Intellectual Property Rights. The Company is not, to
its knowledge, making unauthorized use of any confidential information or trade
secrets of any third party, and the Company has not received any notice of any
asserted infringement (nor is the Company aware of any reasonable basis for any
third party asserting an infringement) by the Company of, any rights of a third
party with respect to any Intellectual Property Rights. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.

 

(y) Environmental Laws. Except as set forth on Schedule 3(y), the Company and
its Subsidiaries (i) are in compliance with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

(aa) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations

 

- 16 -



--------------------------------------------------------------------------------

required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(bb) Internal Accounting Controls. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference.

 

(cc) Ranking of Notes. Except as set forth on Schedule 3(cc), no Indebtedness of
the Company is senior to or ranks pari passu with the Notes in right of payment,
whether with respect of payment of redemptions, interest, damages or upon
liquidation or dissolution or otherwise.

 

(dd) Form S-3 Eligibility. The Company is eligible to register the Notes,
Warrants, Conversion Shares and the Warrant Shares for resale by the Buyers
using Form S-3 promulgated under the 1933 Act.

 

(ee) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(ff) Disclosure. Other than the provision of certain projections as to the
financial situation of the Company and other information provided to certain
Buyers that may be deemed to be material, as reasonably determined collectively
by the Company and the Majority Buyers, (the “Disclosed Information”), which
Disclosed Information shall be made public prior to or in conjunction with the
Final 8-K Filing (as defined below), the Company confirms that neither it nor
any other Person acting on its behalf has provided any of the Buyers or their
agents or counsel with any information that constitutes or could reasonably be
expected to constitute material, nonpublic information. The Company understands
and confirms that each of the Buyers will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to the Buyers regarding the Company, its business and the transactions
contemplated hereby, including the Schedules to this Agreement, taken as a
whole, furnished by or on behalf of the Company is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in

 

- 17 -



--------------------------------------------------------------------------------

order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company during the twelve (12) months preceding the Original Date did not at the
time of release contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

(gg) Independent Accountants. Deloitte & Touche LLP, who have certified the
consolidated financial statements of the Company as of January 31, 2004, are
independent public accountants within the meaning of the 1933 Act.

 

(hh) Investment Company. Neither the Company nor its Subsidiaries is or, after
giving effect to the offering and sale of the Securities and the application of
the proceeds thereof, will become an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for an investment company,
within the meaning of the Investment Company Act of 1940, as amended.

 

(ii) Existing Right of Participation. The Company gave proper notice to the June
2004 Participants of the rights set forth in Section 3(bb) of the June 2004
Purchase Agreement (the “June 2004 Participation Right”) and the June 2004
Participants have informed the Company of their respective election to exercise
their June 2004 Participation Rights by becoming a party to the Transaction
Documents.

 

4. COVENANTS.

 

(a) Best Efforts; Conversion Cooperation.

 

(i) Each party shall use its best efforts timely to satisfy each of the
conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

 

(ii) Each party agrees that during the period from and after the Original Date
and prior to the Closing Date, if the Majority Buyers so request, the parties
shall work in good faith to amend the Transaction Documents to allow for the
maximum flexibility with respect to the buying and selling of Notes and Warrants
in markets approved by the Majority Buyers, including, without limitation, the
Indenture and the creation of a warrant agreement with respect to the Warrants
(the “Warrant Agreement”, and together with the Indenture, the “Issuance
Documents”) and amend this Agreement and the Registration Rights Agreement to
reflect any necessary terms of the Issuance Documents.

 

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of any such exemption or

 

- 18 -



--------------------------------------------------------------------------------

qualification so taken to the Buyers on or prior to the Closing Date. The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.

 

(c) Reporting Status. Until the date on which the Investors (as defined in the
Registration Rights Agreement) shall have sold all the Securities and none of
the Securities is outstanding (the “Reporting Period”), and other than in
accordance with the Notes and Warrants, the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall continue to timely file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would otherwise no longer
require such filings.

 

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general working capital purposes, including payment of trade
creditors. The Company will not use the proceeds from the sale of the Securities
for the (i) repayment of any outstanding Indebtedness of the Company or any of
its Subsidiaries or (ii) redemption or repurchase of any of its equity
securities.

 

(e) Financial Information. The Company agrees to send the following to each
Investor during the Reporting Period provided that the following does not
constitute material, nonpublic information, (i) unless the following are filed
with the SEC through EDGAR and are available to the public through the EDGAR
system, within one (1) Business Day after the filing thereof with the SEC, a
copy of its Annual Reports on Form 10-K or 10-KSB, any interim reports or any
consolidated balance sheets, income statements, stockholders’ equity statements
and/or cash flow statements for any fiscal quarter, any Current Reports on Form
8-K and any registration statements (other than on Form S-8) or amendments filed
pursuant to the 1933 Act, and (ii) promptly after the release thereof, facsimile
copies of all press releases issued by the Company or any of its Subsidiaries,
unless those press releases are timely filed on Form 8-K.

 

(f) Listing. The Company shall promptly secure the listing of all of the
Conversion Shares and Warrant Shares upon each national securities exchange and
automated quotation system, if any, upon which the Class A Common Stock is then
listed (subject to official notice of issuance) and shall maintain such listing
of all Conversion Shares and Warrant Shares from time to time issuable under the
terms of the Transaction Documents. The Company shall maintain the Class A
Common Stock’s authorization for quotation on the Principal Market. Neither the
Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Class A
Common Stock on the Principal Market.

 

(g) Fees. (i) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company shall pay or cause to
be paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, all fees, costs and expenses (A)
incident to the preparation, issuance, execution, authentication and delivery of
the Securities, including any expenses of any trustee or warrant agent, (B)
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities, (C) in connection with the
admission for trading of the Notes and Warrants on any securities exchange or
inter-dealer quotation system, (D) related

 

- 19 -



--------------------------------------------------------------------------------

to any filing with the National Association of Securities Dealers, Inc.
(“NASD”), (E) the satisfaction of the conditions set forth in Sections 6 and 7,
in each case whether or not the Closing Date occurs or this Agreement is
terminated, and (F) otherwise in connection with satisfying its obligations
hereunder. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to any agents. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out of pocket expenses) arising in connection
with any claim relating to any such payment.

 

(ii) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company shall pay or cause to
be paid all out-of-pocket costs, fees and expenses (including, without
limitation, all fees and other client charges and expenses of Schulte Roth &
Zabel LLP, counsel for SAC) (“Expenses”) incurred by, or on behalf of, SAC in
connection with the transactions contemplated by this Agreement, including, but
not limited to, in connection with (i) any accounting, business, environmental,
legal, or regulatory due diligence review of the Company and its business and
(ii) the revision, negotiation, execution and delivery of all Transaction
Documents, the Bridge Facility and any related documents, up to a maximum
reimbursement of $750,000 including any payment made under the Exclusivity
Agreement dated November 3, 2004 between the Company and SAC (the “Fee Cap”);
provided, however, that such Fee Cap shall be increased if SAC determines that
such amount does not reasonably reflect the actual or reasonably anticipated
Expenses and the Board of the Company approves such increase (such approval not
to be unreasonably withheld or delayed); provided, however, the Company shall
not be obligated to pay more than $400,000 in Expenses if the Company terminates
this agreement pursuant to Section 8(d). Subject to the Fee Cap, the Company
shall within ten (10) Business Days of any written request by SAC, pay or
reimburse SAC for the Expenses set forth in such written request, and SAC shall
withhold any Expenses not previously reimbursed from its Purchase Price at the
Closing.

 

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(f) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(f) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

 

(i) Disclosure of Transactions and Other Material Information. On November 12,
2004, the Company filed a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching the material Transaction Documents (including,
without limitation, the

 

- 20 -



--------------------------------------------------------------------------------

Original Agreement, all documents relating to the Bridge Facility, the form of
the Notes, the form of each of the Warrants and the Registration Rights
Agreement dated as of November 9, 2004) as exhibits to such filing, which Form
8-K was in form and substance reasonably acceptable to the Majority Buyers
(including all attachments, the “Initial 8-K Filing”). On or before 5:30 p.m.,
New York time, on the second Business Day following the date hereof and the date
of any material amendment to the terms set forth in this Agreement, the Company
shall file a Current Report on Form 8-K describing the terms of such amendment
or modification in the form required by the 1934 Act and attaching any material
transaction documents, as entered into, prepared, modified or amended, as
exhibits to such filing (including all attachments, an “Amending 8-K Filing”).
On or before 5:30 p.m., New York time, on the second Business Day following the
Closing Date, the Company shall file a Current Report on Form 8-K describing the
Closing and disclosing any previously undisclosed Disclosed Information in the
form required by the 1934 Act and attaching any material transaction documents
not previously filed as exhibits to such filing (including all attachments, the
“Final 8-K Filing”, and collectively with the Initial 8-K Filing and all
Amending 8-K Filings, the “8-K Filings”). From and after the filing of the Final
8-K Filing with the SEC, no Buyer shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees or agents, that is not
disclosed in the 8-K Filings. The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents, not to, provide any Buyer with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the filing of
the Initial 8-K Filing with the SEC without the express written consent of such
Buyer. Subject to the foregoing, neither the Company nor any Buyer shall issue
any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of any Buyer, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filings and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release and provided that
in any case the Company shall not disclose the identity of any Buyer without
such Buyer’s express written consent unless required by applicable law and
regulations).

 

(j) Additional Notes; Variable Securities; Dilutive Issuances. So long as any
Buyer beneficially owns any Securities, the Company will not issue any Notes
other than to the Buyers as contemplated hereby and the Company shall not issue
any other securities that would cause a breach or default under the Notes. For
so long as any Notes or Warrants remain outstanding, the Company shall not, in
any manner, issue or sell any rights, warrants or options to subscribe for or
purchase Class A Common Stock or directly or indirectly convertible into or
exchangeable or exercisable for Class A Common Stock at a price which varies or
may vary with the market price of the Class A Common Stock, including by way of
one or more reset(s) to any fixed price, unless the conversion, exchange or
exercise price of any such security cannot be less than the then applicable
Conversion Price (as defined in the Notes) with respect to the Class A Common
Stock into which any Note is convertible and the then applicable Exercise Price
(as defined in the Warrants) with respect to the Class A Common Stock into which
any Warrant is exercisable. For so long as any Notes or Warrants remain
outstanding, the Company shall not, in any manner, enter into or affect any
Dilutive Issuance (as defined in the Notes) if the effect of such Dilutive
Issuance is to cause the Company to be required to issue upon conversion of any

 

- 21 -



--------------------------------------------------------------------------------

Note or exercise of any Warrant any shares of Class A Common Stock in excess of
that number of shares of Class A Common Stock which the Company may issue upon
conversion of the Notes and exercise of the Warrants without breaching the
Company’s obligations under the rules or regulations of the Principal Market.

 

(k) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants.

 

(l) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, after the
Closing Date, 130% of the aggregate number of shares of Class A Common Stock
issuable upon conversion of all of the Notes and issuable upon exercise of the
Warrants.

 

(m) Conduct of Business.

 

(i) Unless the Company shall otherwise agree in writing with the Majority Buyers
(such agreement not to be unreasonably withheld) and except as expressly
contemplated by the Transaction Documents, during the period from the Original
Date to the Closing Date, (i) the Company shall conduct, and it shall cause its
Subsidiaries to conduct, its or their businesses in the ordinary course and
consistent with past practice, and the Company shall, and it shall cause its
Subsidiaries to, use its or their reasonable best efforts to preserve intact its
business organization, to keep available the services of its officers and
employees and to maintain satisfactory relationships with all Persons with whom
it does business and (ii) without limiting the generality of the foregoing,
neither the Company nor any of its Subsidiaries will:

 

(1) amend or propose to amend its Certificate of Incorporation or Bylaws (or
comparable governing instruments) in any material respect;

 

(2) authorize for issuance, issue, grant, sell, pledge, dispose of or propose to
issue, grant, sell, pledge or dispose of any shares of, or any options,
warrants, commitments, subscriptions or rights of any kind to acquire or sell
any shares of, the capital stock or other securities of the Company or any of
its Subsidiaries including, but not limited to, any securities convertible into
or exchangeable for shares of stock of any class of capital stock of the Company
or any of its Subsidiaries, except for the issuance of shares pursuant to the
exercise of either incentive or non-qualified stock options, including
management stock options, outstanding on the Original Date in accordance with
their present terms;

 

(3) hire any executive officer of the Company;

 

(4) split, combine or reclassify any shares of its capital stock or declare, pay
or set aside any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock, other than
dividends or distributions to the Company or a Subsidiary, or directly or
indirectly redeem, purchase or otherwise acquire or offer to acquire any shares
of its capital stock or other securities;

 

- 22 -



--------------------------------------------------------------------------------

(5) (a) create, incur or assume any debt, except refinancings of existing
obligations on terms that are no less favorable to the Company or its
Subsidiaries than the existing terms; (b) assume, guarantee, endorse or
otherwise become liable or responsible (whether directly, indirectly,
contingently or otherwise) for the obligations of any Person; (c) make any
capital expenditures or make any loans, advances or capital contributions to, or
investments in, any other Person (other than to a Subsidiary); (d) acquire the
stock or assets of, or merge or consolidate with, any other Person; (e)
voluntarily incur any material liability or obligation (absolute, accrued,
contingent or otherwise), other than in the ordinary course of business
consistent with past practice; or (f) other than in the ordinary course of
business consistent with past practice, sell, transfer, mortgage, pledge or
otherwise dispose of, or encumber, or agree to sell, transfer, mortgage, pledge
or otherwise dispose of or encumber, any assets or properties, real, personal or
mixed material to the Company and its Subsidiaries taken as a whole other than
to secure debt permitted under (a) of this clause (v);

 

(6) increase in any manner the compensation of any of its officers or employees
or enter into, establish, amend or terminate any employment, consulting,
retention, change in control, collective bargaining, bonus or other incentive
compensation, profit sharing, health or other welfare, stock option or other
equity, pension, retirement, vacation, severance, deferred compensation or other
compensation or benefit plan, policy, agreement, trust, fund or arrangement
with, for or in respect of, any stockholder, officer, director, other employee,
agent, consultant or affiliate other than as required pursuant to the terms of
agreements in effect on the Original Date and such as are in the ordinary course
of business consistent with past practice;

 

(7) enter into or commit to enter into any material transaction, material
monetary commitment or capital expenditure or enter into, amend, modify or
terminate any material agreement (including real estate leases that are material
in the aggregate);

 

(8) acquire or agree to acquire, by merging or consolidating with, by purchasing
an equity interest in or a portion of the securities of, or by any other manner,
any Person, or otherwise acquire or agree to acquire all or substantially all of
the assets of any other Person (other than the purchase of assets from suppliers
or vendors in the ordinary course of the business of the Company);

 

(9) settle or compromise any litigation, proceeding, action or claim that could
reasonably be expected to result in payments (to the extent not covered by
insurance) that exceed $250,000 in the aggregate;

 

(10) fail to use its commercially reasonable efforts to comply in all material
respects with any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to it or any of its properties,
assets or business and maintain in full force and effect all the Company permits
necessary for, or otherwise material to, such business; and

 

(11) agree or commit to do any of the foregoing.

 

- 23 -



--------------------------------------------------------------------------------

(ii) Notwithstanding the forgoing, to the extent that any of the foregoing shall
constitute material, nonpublic information, before seeking any Buyer’s consent
hereunder, the Company shall first confirm with such Buyer that it desires to
receive such information (without disclosing the nature of any information that
may constitute material, nonpublic information) and if such Buyer agrees to
receive such information, then such information shall constitute Disclosed
Information for all purposes hereof.

 

(n) Additional Issuances of Securities.

 

(i) For purposes of this Section 4(n), the following definitions shall apply.

 

(1) “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Class A Common
Stock.

 

(2) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Class A Common Stock or Convertible Securities.

 

(3) “Class A Common Stock Equivalents” means, collectively, Options and
Convertible Securities.

 

(ii) From the Original Date until the date that is 30 Trading Days (as defined
in the Notes) following the Effective Date (as defined in the Registration
Rights Agreement) (the “Trigger Date”), the Company will not, directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries’ equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Class A Common Stock or Class A Common Stock Equivalents (any such offer, sale,
grant, disposition or announcement being referred to as a “Subsequent
Placement”).

 

(iii) Subject to the satisfaction of June 2004 Participation Rights, from the
Trigger Date until the thirty-six (36) month anniversary of the later of the
Original Date (to the extent there is no Closing hereunder) and the Closing
Date, the Company will not, directly or indirectly, effect any Subsequent
Placement unless the Company shall have first complied with this Section
4(n)(iii).

 

(1) The Company shall deliver to each Buyer a written notice (the ”Offer
Notice”) of any proposed or intended issuance or sale or exchange (the ”Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which Offer Notice shall (w) identify and describe the Offered
Securities, (x) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the Offered Securities to
be issued, sold or exchanged, (y) identify the Persons (if known) to which or
with which the Offered Securities are to be offered, issued, sold or exchanged
and (z) offer to issue and sell to or exchange with such Buyers the Offered
Securities allocated among such Buyers (a) based on such Buyer’s pro rata
portion of the aggregate principal amount of Notes purchased

 

- 24 -



--------------------------------------------------------------------------------

hereunder (the “Basic Amount”), and (b) with respect to each Buyer that elects
to purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Buyers as such Buyer shall indicate
it will purchase or acquire should the other Buyers subscribe for less than
their Basic Amounts (the “Undersubscription Amount”).

 

(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the tenth (10th) Business Day after
such Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Buyer’s Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent its deems reasonably
necessary.

 

(3) The Company shall have five (5) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the “Refused Securities”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice.

 

(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(n)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(n)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 4(n)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities. In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(n)(iii)(1) above.

 

- 25 -



--------------------------------------------------------------------------------

(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4(n)(iii)(3) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer. The purchase by the Buyers of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Buyers of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Buyers and their respective
counsel.

 

(6) Any Offered Securities not acquired by the Buyers or other Persons in
accordance with Section 4(n)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.

 

(iv) The restrictions contained in subsections (ii) and (iii) of this Section
4(n) shall not apply in connection with the issuance of any Excluded Securities
(as defined in the Notes).

 

(o) Proxy Statement; Stockholder Approval.

 

(i) The Company has prepared and filed with the SEC preliminary proxy materials
with respect to a special meeting of the stockholders of the Company (the
“Stockholder Meeting”), which the Company shall use its reasonable best efforts
to hold by no later than February 20, 2005, and which shall be held not later
than March 20, 2005 (the “Stockholder Meeting Deadline”), for the purpose of
approving proposals (the “Transaction Proposals”) providing for, among other
things, (A) the Company’s issuance of all of the Securities as described in the
Transaction Documents in accordance with applicable law and the rules and
regulations of the Principal Market and (B) the increase in the authorized Class
A Common Stock from 60,000,000 shares to 150,000,000 shares (such affirmative
approval being referred to herein as the “Stockholder Approval”). The Company
shall use its best efforts to prepare and file with the SEC a definitive proxy
statement, substantially in the form that has been previously reviewed and
reasonably approved by SAC and Schulte Roth & Zabel LLP, as promptly as
practicable after the date hereof, but in no event later than 7 days after the
date hereof, reflecting the terms and conditions of this Agreement. The proxy
(or information statement, if applicable) materials shall not contain any
information concerning any Buyer without such Buyer’s consent. The proxy (or
information statement, if applicable) materials at the time they were and are
filed with the SEC, or as of the date of the last amendment thereof, if amended
after filing, shall not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

- 26 -



--------------------------------------------------------------------------------

(ii) The Company shall provide each stockholder entitled to vote at the
Stockholder Meeting a proxy statement and the Company shall use its best efforts
to solicit the stockholders’ approval of the Transaction Proposals (which best
efforts shall include, without limitation, the requirement to hire a reputable
proxy solicitor) and to cause the Board of Directors of the Company to recommend
to the stockholders that they approve the Transaction Resolutions. The Company
shall be obligated to obtain the Stockholder Approval by the Stockholder Meeting
Deadline.

 

(iii) If the Company calls a special (or annual) meeting of stockholders
pursuant to this Section 4, neither prior to nor at such meeting shall the
Company put forth any matter, other than approving the Transaction Proposals, to
the holders of Class A Common Stock or any other voting securities of the
Company for their approval without the prior written consent (such consent not
to be unreasonably withheld) of the Majority Buyers, except that the Company may
include in any meeting a proposal regarding the election of directors and a
proposal regarding the adoption of an employee stock incentive plan in a form
reasonably acceptable to the Majority Buyers.

 

(iv) Notwithstanding anything in this Section 4(o) to the contrary, the Company
may satisfy its obligations in this Section 4(o) by obtaining the Stockholder
Approval of the Transaction Proposals by written consent in accordance with
applicable law and the Company’s governing documents and the filing of an
information statement with the SEC, with such consent and information statement
substantially in the form that has been previously reviewed by SAC and Schulte
Roth & Zabel LLP.

 

(p) General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the 1933 Act) or any person acting on behalf of the Company
or such affiliate will solicit any offer to buy or offer or sell the Securities
by means of any form of general solicitation or general advertising within the
meaning of Regulation D, including: (i) any advertisement, article, notice or
other communication published in any newspaper, magazine or similar medium or
broadcast over television or radio; and (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

 

(q) Integration. None of the Company or any of its Subsidiaries will offer, sell
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the 1933 Act) in a manner that would cause the offer and sale of the
Securities to fail to be entitled to the exemption from registration afforded by
Rule 506 of Regulation D and Section 4(2) of the 1933 Act.

 

(r) Notification of Certain Matters. The Company shall give prompt notice to
each Buyer if any of the following occur after the Original Date: (i) receipt of
any notice or other communication in writing from any third party alleging that
the consent of such third party is or may be required in connection with the
transactions contemplated by this Agreement, provided that such consent would
have been required to have been disclosed in this Agreement; (ii) receipt of any
material notice or other communication from any Person (including, but not
limited to, the SEC, NASD or any securities exchange) in connection with the
transactions contemplated by this Agreement; (iii) the occurrence of an event
which would be reasonably likely to have a Material Adverse Effect; or (iv) the
commencement or threat of any litigation

 

- 27 -



--------------------------------------------------------------------------------

involving or affecting the Company or any of its Subsidiaries, or any of their
respective properties or assets, or, to its knowledge, any employee, agent,
director or officer, in his or her capacity as such, of the Company or any of
its Subsidiaries which, if pending on the Original Date, would have been
required to have been disclosed in this Agreement or which relates to the
consummation of the transactions contemplated by the Transaction Documents;
provided, however, that to the extent that any of the foregoing shall constitute
material, nonpublic information, the Company shall first confirm with such Buyer
that it desires to receive such information (without disclosing the nature of
any information that may constitute material, nonpublic information) and if the
Buyer agrees to receive such information, then such information shall constitute
Disclosed Information for all purposes hereof.

 

(s) Access and Information. Between the Original Date and the Closing Date, the
Company will give, and shall direct its accountants and legal counsel to give,
each Buyer and their respective authorized representatives (including, without
limitation, its financial advisors, accountants, consultants and legal counsel),
at all reasonable times, access as reasonably requested to all offices and other
facilities and to all contracts, agreements, commitments, books and records of
or pertaining to the Company and its Subsidiaries, will permit the foregoing to
make such reasonable inspections as they may require and will cause its officers
and other employees promptly to furnish such Buyer with (a) such financial and
operating data and other information with respect to the business and properties
of the Company and its Subsidiaries as such Buyer may from time to time
reasonably request, and (b) a copy of each material report, schedule and other
document filed or received by the Company or any of its Subsidiaries pursuant to
the requirements of applicable securities laws or the NASD; provided, however,
that to the extent that any of the foregoing shall constitute material,
nonpublic information, the Company shall first confirm with such Buyer that it
desires to receive such access or information (without disclosing the nature of
any information that may constitute material, nonpublic information) and if the
Buyer agrees to receive such information, then such information shall constitute
Disclosed Information for all purposes hereof.

 

(t) Consultants.

 

(i) The Company shall use its reasonable best efforts to enter into consulting
agreements, on terms satisfactory to the Majority Buyers and the Company Board
of Directors, with Michael Gold and Tom Brosig within five (5) Business Days
after the Original Date.

 

(ii) The Company shall engage a reputable real estate and lease appraisal
consultant reasonably acceptable to the Majority Buyers and the Company Board of
Directors, on terms and satisfactory to the Majority Buyers, to perform an
evaluation of the store lease obligations of the Company and its Subsidiaries
and to make recommendations regarding terminations and modifications to such
leases. The Company shall cause such consultant to complete such review and make
such recommendations to the Company within 60 days after the Original Date. The
Company shall permit the Buyers access to such consultant and any work product
and recommendations of such consultant; provided, however, that to the extent
that any of the foregoing shall constitute material, nonpublic information, the
Company shall first confirm with such Buyer that it desires to receive such
information (without disclosing the nature of any information that may
constitute material, nonpublic information) and if the Buyer agrees to receive
such information, then such information shall be promptly delivered to such
Buyer and shall constitute Disclosed Information for all purposes hereof.

 

- 28 -



--------------------------------------------------------------------------------

(u) Sales by Officers and Directors. Until the later of (i) the Trigger Date and
(ii) 180 Trading Days after the Closing Date, the Company shall not, directly or
indirectly, permit any officer or director of the Company or any of its
Subsidiaries to sell any Class A Common Stock pursuant to a contract,
instruction or plan in accordance with Rule 10b5-1 of the 1934 Act.

 

(v) Regulation M. The Company will not take any action prohibited by Regulation
M under the 1934 Act, in connection with the distribution of the Securities
contemplated hereby.

 

(w) Qualification Under Trust Indenture Act. Prior to any registration of the
Notes or the Conversion Shares pursuant to the Registration Rights Agreement, or
at such earlier time as may be so required, the Company shall qualify the
Indenture under the Trust Indenture Act of 1939, as amended, and enter into any
necessary supplemental indentures in connection therewith.

 

(x) Obligations of the 2004 Participants. Each June 2004 Participant who elected
to exercise its June 2004 Participation Right shall be required to participate
in the Bridge Facility on the same terms and in a proportionate amount as the
Original Buyers (excluding WLSS Capital Partners, LLC).

 

(y) Exclusivity. (i) The Company agrees that, during the period from the
Original Date until the Closing Date, it shall not, and shall cause its
directors, officers, agents, representatives, affiliates, stockholders and any
other person acting on its behalf (collectively, the “Representatives”) not to,
directly or indirectly, (1) solicit offers, inquiries or proposals for, or
entertain any offer, inquiry or proposal to enter into: (A) a merger,
consolidation or other business combination involving the Company, (B) an
acquisition of 5% or more of the then-outstanding equity securities of the
Company, (C) an acquisition of equity securities, or of debt securities or other
securities convertible into or exchangeable for equity securities of the
Company, which would, after giving effect to such conversion or exchange,
constitute more than 5% of the outstanding equity securities of the Company, (D)
the issuance of debt securities with no equity component or related equity
component of, or other borrowing by, the Company in a principal amount in excess
of $10 million, (E) a sale, transfer, conveyance, lease or disposal of all or
any significant portion of the assets of the Company in one transaction or a
series of related transactions (other than sales of inventory in the ordinary
course of business), (F) a liquidation or dissolution of the Company or the
adoption of a plan of liquidation or dissolution by the Company, (G) the
occurrence of individuals who at the beginning of such period constituted the
Board of Directors or other governing body of the Company (together with any new
directors whose election to such Board of Directors or whose nomination for
election by the stockholders of the Company was approved by a vote of 66 2/3% of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was

 

- 29 -



--------------------------------------------------------------------------------

previously so approved), ceasing for any reason to constitute a majority of such
Board of Directors then in office or (H) any other transaction in lieu of, or
which would impede or prevent, the transactions contemplated by the Transaction
Documents (any of the foregoing, a “Competing Transaction”), or (2) conduct any
discussions or negotiations, or provide any information to (or any review
information of) any other party, or enter into any agreement, arrangement or
understanding, regarding, or in connection with, a Competing Transaction;
provided, however, that nothing herein shall prevent the Company from taking a
position contemplated by Rules 14d-9 and 14e-2 promulgated under the 1934 Act
with regard to any unsolicited tender offer.

 

(ii) The Company will promptly notify each Buyer if the Company (or any of its
Representatives) receives any such offer, inquiry or proposal and the details
thereof, and keep each Buyer informed with respect to each such offer, inquiry
or proposal. The Company will provide each Buyer with copies of all such offers,
inquiries or proposals which are in writing.

 

(iii) The Company acknowledges that each Buyer will be entitled to obtain a
court order in any court of competent jurisdiction against acts of
non-compliance with this Section 4(y), without the posting of bond or other
security, in addition to, and not in lieu of, other remedies it may have.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants, in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee) and Warrant Shares
issuable upon exercise of the Warrants held by such Person. The Company shall
keep the register open and available at all times during business hours for
inspection of any Buyer or its legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s) or transferee, for the Securities issued at the Closing or
upon exercise of the Warrants or transfer of the Warrants in such amounts as
specified from time to time by each Buyer to the Company upon exercise or
transfer of the Warrants in the form of Exhibit D attached hereto (the
“Irrevocable Transfer Agent Instructions”). The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to Section
2(g) hereof, will be given by the Company to its transfer agent, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents. If a Buyer effects a sale, assignment or transfer of the
Securities in accordance with Section 2(f), the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer to effect such sale,
transfer or assignment. In the

 

- 30 -



--------------------------------------------------------------------------------

event that such sale, assignment or transfer involves Securities sold, assigned
or transferred pursuant to an effective registration statement or pursuant to
Rule 144, the transfer agent shall issue such Securities to the Buyer, assignee
or transferee, as the case may be, without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Buyer. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5(b) will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5(b), that a Buyer shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

(a) Closing Date. The obligation of the Company hereunder to issue and sell the
Notes and the Additional Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

 

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

 

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less, in the case of SAC, the amounts withheld pursuant to
Section 4(g)) for the Notes and the Warrants being purchased by such Buyer at
the Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.

 

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the Original Date, as of the date hereof and as
of the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and such Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Buyer at or prior to the Closing Date.

 

(iv) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

(a) Closing Date. The obligation of each Buyer hereunder to purchase the Notes
and Additional Warrants at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for each Buyer’s sole benefit and may be waived by such
Buyer at any time in its sole discretion by providing the Company with prior
written notice thereof:

 

(i) The Company and, to the extent it is a party thereto, each of its
Subsidiaries, shall have executed and delivered to such Buyer (i) each of the
Transaction Documents (including the Issuance Documents, if any), (ii) the Notes
(in such principal amounts as such Buyer shall request) being purchased by such
Buyer at the Closing pursuant to this Agreement and (iii) the Warrants (in such
amounts as such Buyer shall request) being purchased by such Buyer at the
Closing pursuant to this Agreement.

 

- 31 -



--------------------------------------------------------------------------------

(ii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit D attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

(iii) Each Buyer shall have received the opinion of Willkie Farr & Gallagher LLP
and Akin Gump Strauss Hauer & Feld LLP, the Company’s outside counsel, dated as
of the Closing Date, substantially covering the matters set forth in Exhibit E
attached hereto.

 

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within 10 days of the
Closing Date.

 

(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s and each Subsidiary’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company and each Subsidiary conducts business, as of a
date within 10 days of the Closing Date.

 

(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) days of the Closing Date, which shall reflect the
increase in the authorized capital stock of the Company as provided in the
Transaction Proposals.

 

(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation, as amended and (iii) the Bylaws, each as in effect at the
Closing, in the form attached hereto as Exhibit F.

 

(viii) The representations and warranties of the Company shall be true and
correct in all material respects (other than representations and warranties that
are already qualified by materiality which shall be true and correct in all
respects) as of the Original Date, as of the date hereof and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. Such Buyer shall have
received a certificate,

 

- 32 -



--------------------------------------------------------------------------------

executed by a duly authorized executive officer of the Company, dated as of the
Closing Date, to the foregoing effect, certifying as to the fulfillment of the
conditions specified in Section 7 of this Agreement and as to such other matters
as may be reasonably requested by such Buyer in the form attached hereto as
Exhibit G.

 

(ix) No event, circumstances or fact shall have occurred which has resulted in,
would result in or could reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect; provided, however, that for purposes
of this condition, Material Adverse Effect does not include any event,
circumstance or fact that does not or would not reasonably be expected to result
in an Event of Default (as defined in either (A) the Amended and Restated Credit
Agreement, dated as of September 22, 2004, by and among the Senior Lenders, the
Company and certain of its Subsidiaries, as amended as of the Original Date and
without regard to any future waiver or amendment thereof (other than such waiver
or amendment wherein the Senior Lenders agree to extend, in the aggregate, no
more than $3 million in additional loans to the Company or increase the
borrowing availability that would otherwise be available as of the Original Date
and as of the date hereof to the Company), the “Senior Credit Agreement” or (B)
the Bridge Facility (other than such Events of Default, which are cured or
waived by a waiver or amendment to the Senior Credit Agreement wherein the
Senior Lenders agree to extend, in the aggregate, no more than $3 million in
additional loans to the Company or increase the borrowing availability that
would otherwise be available as of the Original Date and as of the date hereof
to the Company)).

 

(x) Stockholder Approval shall have been obtained and each Buyer shall have been
provided with evidence reasonably satisfactory thereof.

 

(xi) The size of the Board of Directors of the Company shall have been reduced
from 11 to no more than 9 members and the Majority Buyers shall be satisfied as
of the Closing Date with the identity of (1) at least a number of directors
equal to one less than the minimum number of directors that would constitute a
majority of the Board of Directors of the Company and (2) the Chairman of the
Board of Directors of the Company.

 

(xii) Peter Whitford shall have resigned as Chief Executive Officer of the
Company and shall have resigned as a member of the Board of Directors.

 

(xiii) The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Class A Common Stock
outstanding as of a date within five days of the Closing Date.

 

(xiv) The Class A Common Stock (i) shall be designated for quotation or listed
on the Principal Market and (ii) shall not have been suspended, as of the
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Closing Date, either (A) in writing by the SEC or the
Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.

 

(xv) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary to be obtained for the sale of the
Securities.

 

- 33 -



--------------------------------------------------------------------------------

(xvi) The Notes and the Warrants shall be listed for trading on a securities
market or exchange.

 

(xvii) The actions contemplated by Section 4(a)(ii) shall have been completed to
the Majority Buyer’s reasonable satisfaction.

 

(xviii) Any Person purchasing Securities hereunder pursuant to the exercise of
the June 2004 Participation Right shall have funded its Purchase Price in full.

 

(xix) The Company shall have delivered to each Buyer a schedule setting forth
the details of any insurance coverage with respect to the matters set forth on
Schedule 3(t), and such details shall not be materially different than as
disclosed to the Majority Buyers prior to the Original Date.

 

(xx) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

8. TERMINATION.

 

This Agreement may be terminated at any time prior to the Closing:

 

(a) by mutual written agreement of the Company and the Majority Buyers;

 

(b) by the Majority Buyers, if the Company executes an agreement, letter of
intent, memorandum of understanding or otherwise accepts a proposal or offer
from any Person (other than the Majority Buyers) regarding any Competing
Transaction;

 

(c) by either the Company or the Majority Buyers if any Person shall have issued
an order, decree, or ruling that permanently restrains, enjoins, or otherwise
prohibits consummation of the transactions contemplated hereby;

 

(d) by the Company, (A) upon a material breach of any covenant or agreement on
the part of the Majority Buyers set forth in this Agreement or if any
representation or warranty of the Majority Buyers set forth in this Agreement
shall not be true and correct, except to the extent that such breach of a
covenant or agreement or untrue or incorrect representation or warranty does not
constitute a material adverse effect on the Majority Buyers, in either case such
that the conditions set forth in Section 7 would not be satisfied or the
representations and warranties of the Majority Buyers shall not have been true
and correct in all material respects on the Original Date and the date hereof (a
“Terminating Buyer Breach”); provided, that such Terminating Buyer Breach shall
not have been waived by the Company or, to the extent curable, cured within the
earlier of 30 days after written notice of such Terminating Buyer Breach is
given to such breaching Buyers by the Company or the Drop Dead Date (as defined
below); or (B) if any condition to the Company’s obligations to close at the
Closing set forth in Section 6 is or becomes impossible to fulfill (other than
because of the failure of the Company to comply with its obligations under this
Agreement or any Transaction Document), and the Company has not waived such
condition;

 

- 34 -



--------------------------------------------------------------------------------

(e) by the Majority Buyers, (A) upon a material breach of any covenant or
agreement on the part of the Company set forth in this Agreement or if any
representation or warranty of the Company set forth in this Agreement shall not
be true and correct, except to the extent that such breach of a covenant or
agreement or untrue or incorrect representation or warranty does not constitute
a Material Adverse Effect (provided, however, that for purposes of the
foregoing, Material Adverse Effect does not include any event, circumstance or
fact that does not or would not reasonably be expected to result in an Event of
Default (as defined in either (A) the Senior Credit Agreement or (B) the Bridge
Facility (other than such Events of Default, which are cured or waived by a
waiver or amendment to the Senior Credit Agreement wherein the Senior Lenders
agree to extend, in the aggregate, no more than $3 million in additional loans
to the Company or increase the borrowing availability that would otherwise be
available as of the Original Date and as of the date hereof to the Company)), in
either case such that the conditions set forth in Section 7 would not be
satisfied or the representations and warranties of the Company shall not have
been true and correct in all material respects on the Original Date and as of
the date hereof (a “Terminating Company Breach”); provided, that such
Terminating Company Breach shall not have been waived by the Majority Buyers or,
to the extent curable, cured within the earlier of 30 days after written notice
of such Terminating Company Breach is given to the Company by the Majority
Buyers or the Drop Dead Date; or (B) if any condition to the Majority Buyers’
obligations to close at the Closing set forth in Section 7 is or becomes
impossible to fulfill (other than because of the failure of any such Buyer to
comply with its obligations under this Agreement or any Transaction Document),
and the Majority Buyers have not waived such condition;

 

(f) by the Majority Buyers, upon any Voluntary Bankruptcy or Involuntary
Bankruptcy of the Company or its Subsidiaries or any action in furtherance of
any Voluntary Bankruptcy or Involuntary Bankruptcy. For the purpose of this
Agreement:

 

(i) “Voluntary Bankruptcy” shall mean, with respect to any Person, (a) an
admission in writing by such Person of its inability to pay its debts generally
or a general assignment by such Person for the benefit of creditors, (b) the
filing of any petition or answer by such Person seeking to adjudicate it
bankrupt or insolvent or seeking for itself any liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of
such Person or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking, consenting to or acquiescing in
the entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for such Person or for any substantial part
of its property, or (c) corporate action taken by such Person to authorize any
of the actions set forth above; and

 

(ii) “Involuntary Bankruptcy” shall mean, with respect to any Person, without
the consent or acquiescence of such Person, the entering of an order for relief
or approving a petition for relief or reorganization or any other petition
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or other similar relief under any present or future bankruptcy,
insolvency or similar statute, law or regulation or the filing of any such
petition against such Person which order or petition shall not be dismissed
within 30 days or, without the consent or acquiescence of such Person, the
entering of an order appointing a trustee, custodian, receiver or liquidator of
such Person or of all or any substantial part of the property of such Person
which order shall not be dismissed within 30 days; and

 

- 35 -



--------------------------------------------------------------------------------

(g) by either the Company or the Majority Buyers, if the Closing Date has not
occurred by March 31, 2005 (the “Drop Dead Date”).

 

9. Effect of Termination. If this Agreement is terminated by any party pursuant
to Section 8 and the transactions contemplated hereby are not consummated, this
Agreement shall become null and void and of no further force and effect and
there shall be no liability on the part of any party hereto (or any shareholder,
director, officer, partner, employee, agent, consultant or representative of
such party), except as set forth in this Section 9; provided, however, this if
this Agreement is terminated pursuant to Section 8, the Company shall remain
obligated to reimburse SAC for the expenses described in Section 4(g)(ii) above;
and provided, further, that any termination of this Agreement shall not relieve
any party hereto from any liability for any breach of any provisions of this
Agreement. This Section 9 shall survive termination of this Agreement in
accordance with its terms. If this Agreement is terminated by the Company
pursuant to a Terminating Buyer Breach, then the Series A Warrants for all
Buyers shall be cancelled by the Company and shall be null and void.

 

10. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

- 36 -



--------------------------------------------------------------------------------

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyers, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein,
including the Original Agreement, the Exclusivity Agreement, by and between
S.A.C. Capital Management, LLC and the Company, dated as November 3, 2004, and
including the Confidentiality Agreement, by and between S.A.C. Capital
Management, LLC and the Company, dated as of October 1, 2004, as amended on
October 4, 2004, (other than the standstill provisions contained therein which
shall only be superseded as of the Closing Date), and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Majority Buyers, and any
amendment to this Agreement made in conformity with the provisions of this
Section 10(e) shall be binding on all Buyers and holders of Securities, as
applicable. No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the applicable Securities then outstanding. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents, holders of Notes or holders of the Warrants, as the case may be. The
Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents.

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. With respect to any action taken by the Majority Buyers, the Company shall
give three business days prior written notice of such action to any Buyers not
participating in such action. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

 

The Wet Seal, Inc.

26972 Burbank

Foothill Ranch, California 92610

Telephone:        (800) 735-7325

Facsimile:          (949) 699-4825

Attention:          Chief Financial Officer

 

- 37 -



--------------------------------------------------------------------------------

With a copy (for informational purposes only) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Telephone:        (212) 728-8288

Facsimile:          (212) 728-8111

Attention:          Christopher E. Manno, Esq.

 

and

 

Akin Gump Strauss Hauer & Feld LLP

590 Madison Avenue

New York, New York 10022

Telephone:        (212) 872-1000

Facsimile:          (212) 872-1002

Attention:          Alan Siegel, Esq.

 

If to the Transfer Agent:

 

American Stock Transfer and Trust Company

40 Wall Street

New York, New York

Telephone:        (718) 921-8208

Facsimile:          (718) 921-8335

Attention:          Geraldine Zarbo

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

With a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone:        (212) 756-2000

Facsimile:          (212) 593-5955

Attention:          Eleazer N. Klein, Esq.

 

- 38 -



--------------------------------------------------------------------------------

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Majority Buyers, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes and the
Warrants). A Buyer may assign some or all of its rights hereunder without the
consent of the Company in connection with a transfer by such Buyer of any of the
Securities in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights. In addition to the foregoing, the Company
acknowledges that any of the Buyers may assign and transfer some of the rights
and obligations in connection with the purchase of the Securities prior to
Closing to other Buyers, which Buyers shall become party hereto by execution of
a signature to this Agreement and by updating of the Schedule of Buyers hereto
in which case such assignee shall be deemed a Buyer for all purposes hereunder
as if such assignee executed this Agreement on the date hereof. In the event
that any Original Buyer fails to provide its Purchase Price at the Closing, SAC
shall have the right to purchase such Original Buyer’s Securities hereunder.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(i) Purchase Price Failure; June 2004 Participants. In the event that any June
2004 Participant fails to provide its Purchase Price at the Closing (a
“Breaching June 2004 Participant”), SAC may, at its option, purchase all or part
of the Securities of such Breaching June 2004 Participant. For purposes of
clarity, SAC shall not be required to purchase the Securities of any of the June
2004 Participants hereunder. In the event that any Original Buyer fails to
provide its Purchase Price at the Closing (a “Breaching Original Buyer”), SAC
shall be required to purchase such Original Buyer’s Securities hereunder and SAC
shall be entitled to pursue damages, to the same extent as the Company (and SAC
shall be deemed a third party beneficiary of the Company’s rights in respect
thereof), caused by such Breaching Original Buyer. In addition to the foregoing,
any Breaching Original Buyer shall be required to assign its participation for
the Bridge Facility to SAC and any Breaching June 2004 Participant shall be
required to sell its participation for the Bridge Facility to SAC at a price
equal to the initial amount paid by such Breaching June 2004 Participant for
acquiring such participation.

 

(j) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
10 shall survive the Closing. Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

- 39 -



--------------------------------------------------------------------------------

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(l) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents, (b) any breach of any covenant, agreement
or obligation of the Company contained in the Transaction Documents or (c) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party (including for these purposes a derivative action brought on behalf
of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities or (iii) the
status of such Buyer or holder of the Securities as an investor in the Company
pursuant to the transactions contemplated by the Transaction Documents. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 10(l)
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.

 

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(n) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all of the rights which
such holders have under any law. Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. Furthermore, the Company recognizes that in the
event

 

- 40 -



--------------------------------------------------------------------------------

that it fails to perform, observe, or discharge any or all of its obligations
under the Transaction Documents, any remedy at law may prove to be inadequate
relief to the Buyers. The Company therefore agrees that the Buyers shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.

 

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer,
other than SAC, acknowledges that (i) Schulte Roth & Zabel LLP solely
represented SAC in connection with the transaction contemplated hereby and (ii)
SAC did not provide any advice in connection herewith and such Buyer’s
determination to participate herein was based solely on its own evaluation of
the risks and merits of the investment contemplated hereby. Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 

- 41 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 

COMPANY: THE WET SEAL, INC.

By:

 

/s/    JOSEPH DECKOP

--------------------------------------------------------------------------------

Name:

 

Joseph Deckop

Title:

 

Interim CEO



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 

BUYERS: S.A.C. CAPITAL ASSOCIATES, LLC By:   S.A.C. Capital Advisors, LLC By:  

/s/    PETER NUSSBAUM

--------------------------------------------------------------------------------

Name:   Peter Nussbaum Title:   General Counsel



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 

GMM CAPITAL, LLC

By:

 

/s/    ISAAC DUBAH

--------------------------------------------------------------------------------

Name:

  Isaac Dubah

Title:

   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 

GOLDFARB CAPITAL PARTNERS LLC

By:

 

/s/    MORRIS GOLDFARB

--------------------------------------------------------------------------------

Name:

  Morris Goldfarb

Title

  Member



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 

/s/    CHARLES PHILLIPS

--------------------------------------------------------------------------------

Mr. Charles Phillips



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 

   

/s/    ELI WACHTEL

--------------------------------------------------------------------------------

    Mr. Eli Wachtel



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 

WLSS CAPITAL PARTNERS, LLC

By:

 

/s/    WAYNE S. MILLER

--------------------------------------------------------------------------------

Name:

  Wayne S. Miller

Title:

  Authorized signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 

SMITHFIELD FIDUCIARY, LLC

By:

 

/s/    ADAM J. CHILL

--------------------------------------------------------------------------------

Name:

  Adam J. Chill

Title:

  Authorized signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 

D.B. ZWIRN SPECIAL

OPPORTUNITIES FUND, L.P.

By:  

D.B. ZWIRN PARTNERS LLC,

    its general partner

By:  

/s/    PERRY A. GRUSS

--------------------------------------------------------------------------------

Name:   Perry A. Gruss

Title:

  Chief Financial Officer

D.B. ZWIRN SPECIAL

OPPORTUNITIES FUND, LTD.

By:  

D.B. ZWIRN & CO., L.P.,

    its trading Manager

By:  

/s/    PERRY A. GRUSS

--------------------------------------------------------------------------------

Name:   Perry A. Gruss Title:   Chief Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amended and Restated Securities Purchase Agreement to be
duly executed as of the date first written above.

 

RIVERVIEW GROUP, LLC

By:

 

/s/  TERRY FEENEY

--------------------------------------------------------------------------------

Name:

  Terry Feeney

Title:

  Chief Operating Officer



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

(1)    (2)    (3)         (4)    (5)    (6)

Buyer

--------------------------------------------------------------------------------

  

Address and Fax Number

--------------------------------------------------------------------------------

   Aggregate
Principal
Amount of
Initial Notes


--------------------------------------------------------------------------------

   Number of
Series A
Warrant
Shares


--------------------------------------------------------------------------------

   Aggregate
Number of
Additional
Warrant
Shares


--------------------------------------------------------------------------------

   Purchase
Price


--------------------------------------------------------------------------------

  

Legal Representative’s

Address

and Fax Number

--------------------------------------------------------------------------------

S.A.C. Capital Associates, LLC   

c/o S.A.C. Capital Advisors, LLC

72 Cummings Point Road

Stamford, Connecticut 06902

Attention: General Counsel

Fax: (203) 890-2393

Residence: Anguila

   $27,500,000    1,129,464    6,187,500    $26,900,000   

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eleazer Klein, Esq.

Fax: (212) 593-5955

Telephone: (212) 756-2376

GMM Capital, LLC   

111 West 40th Street

20th Floor

New York, NY 10018

   $7,000,000    287,500    1,575,000    $7,000,000   

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Thomas W. Greenberg, Esq.

Fax: (917) 777-7886

Telephone: (212) 735-7886

Goldfarb Capital Partners LLC   

21 Fairway Drive

Mamaroneck, NY 10543

   $4,500,000    184,822    1,012,500    $4,500,000   

Fulbright and Jaworski

666 Fifth Avenue

New York, N.Y. 10103

Attention. Neil Gold, Esq.

Fax: (212) 318 3400

Telephone: (212) 318 3022

Mr. Charles Phillips   

777 Park Avenue

New York, NY 10021

   $2,000,000    82,143    450,000    $2,000,000    N/A Mr. Eli Wachtel   

7 Shaw Road

Scarsdale, NY 10583

   $900,000    36,964    202,500    $900,000    N/A WLSS Capital Partners, LLC
  

c/o Wayne Miller

1365 York Avenue

Apt. 26B

New York, NY 10021

   $100,000    4,107    22,500    $100,000   

Fulbright and Jaworski

666 Fifth Avenue

New York, N.Y. 10103

Attention. Neil Gold, Esq.

Fax: (212) 318 3400

Telephone: (212) 318 3022



--------------------------------------------------------------------------------

Smithfield Fiduciary LLC   

c/o Highbridge Capital Management, LLC

9 West 57th Street

27th Floor New York,

NY 10019

Attention: Ari J. Storch

    Adam J. Chill

Fax: (212) 751-0755

Telephone: (212) 287-4720

Residence: Cayman Islands

   $5,921,123    243,189    1,332,253    $5,921,123    N/A D.B. Zwirn Special
Opportunities Fund, L.P   

c/o D.B. Zwirn & Co., L.P.

745 Fifth Avenue,

18th Floor New York,

New York 10151

Phone: (646) 720-9100

Fax: (646) 720-9000

Attention: Daniel B. Zwirn

    Perry A. Gruss

Residence: Cayman Islands

   $1,706,105    70,072    383,873    $1,706,105    N/A D.B. Zwirn Special
Opportunities Fund, Ltd.   

c/o D.B. Zwirn & Co., L.P.

745 Fifth Avenue,

18th Floor New York,

New York 10151

Phone: (646) 720-9100

Fax: (646) 720-9000

Attention: Daniel B. Zwirn Perry

    A. Gruss

Residence: Cayman Islands

   $1,706,105    70,072    383,874    $1,706,105    N/A Riverview Group, LLC   

666 Fifth Avenue, 8th floor

New York, New York 10103

Attention: Daniel Cardella

Fax: (212) 977-1667

Telephone: (212) 841-4100

Residence: Delaware

   $4,666,667    191,667    1,050,000    $4,666,667    N/A TOTAL         $
56,000,000    2,300,000    12,600,000    $ 55,400,000               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    



--------------------------------------------------------------------------------

SCHEDULE OF WARRANTS

 

(1)    (2)    (3)    (4)    (5)    (6)     

Buyer

--------------------------------------------------------------------------------

   Number of
Series A
Warrant Shares


--------------------------------------------------------------------------------

   Number of
Series B
Warrant Shares


--------------------------------------------------------------------------------

   Number of
Series C
Warrant Shares


--------------------------------------------------------------------------------

   Number of
Series D
Warrant Shares


--------------------------------------------------------------------------------

   Aggregate
Number of
Additional
Warrant Shares


--------------------------------------------------------------------------------

   Aggregate
Number of
Warrant Shares


--------------------------------------------------------------------------------

S.A.C. Capital Associates, LLC

   1,129,464    1,669,643    2,209,821    2,308,036    6,187,500    7,316,964

GMM Capital, LLC

   287,500    425,000    562,500    587,500    1,575,000    1,862,500

Goldfarb Capital Partners LLC

   184,822    273,214    361,607    377,679    1,012,500    1,197,322

Mr. Charles Phillips

   82,143    121,429    160,714    167,857    450,000    532,143

Mr. Eli Wachtel

   36,964    54,643    72,321    75,536    202,500    239,464

WLSS Capital Partners, LLC

   4,107    6,071    8,036    8,393    22,500    26,607

Smithfield Fiduciary LLC

   243,189    359,497    475,805    496,951    1,332,253    1,575,442

D.B. Zwirn Special Opportunities Fund, L.P

   70,072    103,585    137,098    143,190    383,873    453,945

D.B. Zwirn Special Opportunities Fund, Ltd.

   70,072    103,585    137,098    143,191    383,874    453,946

Riverview Group, LLC

   191,667    283,333    375,000    391,667    1,050,000    1,241,667

TOTAL

   2,300,000    3,400,000    4,500,000    4,700,000    12,600,000    14,900,000
    

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Secured Convertible Note Exhibit B-1    Form of Series A
Warrants Exhibit B-2    Form of Series B Warrants Exhibit B-3    Form of Series
C Warrants Exhibit B-4    Form of Series D Warrants Exhibit C    Registration
Rights Agreement Exhibit D    Irrevocable Transfer Agent Instructions Exhibit E
   Form of Outside Company Counsel Opinion Exhibit F    Form of Secretary’s
Certificate Exhibit G    Form of Officer’s Certificate

 

- i -